19-23649-rdd        Doc 872        Filed 02/24/20 Entered 02/24/20 19:37:40                    Main Document
                                                Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                  Debtors.1                                     (Jointly Administered)


                                        AFFIDAVIT OF SERVICE

        I, Herb Baer, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       Unless otherwise defined herein, capitalized terms used herein have the meanings
assigned to them in the “Order Establishing (I) Deadlines for Filing Proofs of Claim and
Procedures Relating Thereto, (II) Approving the Proof Of Claim Forms, and (III) Approving the
Form and Manner of Notice Thereof” [Docket No. 800].

        On February 6, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by the method set forth on the Master Service
List attached hereto as Exhibit A:

        Notice of Deadline Requiring Filing of Proofs of Claim to All Persons (Including Legal
         Guardians of Children and Persons Claiming on Behalf of Deceased Persons) and Entities
         with Claims Against Any of the Debtor Entities, a copy of which is attached hereto as
         Exhibit B (the “Bar Date Notice”)
        Non-Opioid Claimant Proof of Claim form, a blank copy of which is attached hereto as
         Exhibit C (the “Non-Opioid Proof of Claim Form”)
        General Opioid Claimant Proof of Claim form, a blank copy of which is attached hereto
         as Exhibit D (the “General Opioid Proof of Claim Form”)
        Personal Injury Claimant Proof of Claim form, a blank copy of which is attached hereto
         as Exhibit E (the “Personal Injury Proof of Claim Form”)

1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
                                                         1
19-23649-rdd    Doc 872      Filed 02/24/20 Entered 02/24/20 19:37:40           Main Document
                                          Pg 2 of 3



      Governmental Opioid Claimant Proof of Claim form, a blank copy of which is attached
       hereto as Exhibit F (the “Governmental Opioid Proof of Claim Form”)
      At my direction and under my supervision, employees of Prime Clerk caused the Bar
Date Notice and:

   (1) the Non-Opioid Proof of Claim Form, the General Opioid Proof of Claim Form, the
       Personal Injury Proof of Claim Form, and the Governmental Opioid Proof of Claim
       Form, each customized to include the name and address of the party, to be served via
       First Class Mail on the Master Mailing Individual and Governmental Service List
       attached hereto as Exhibit G, on February 14, 2020
   (2) the Non-Opioid Proof of Claim Form, the General Opioid Proof of Claim Form, and the
       Personal Injury Proof of Claim Form, each customized to include the name and address
       of the party, to be served via First Class Mail on the Master Mailing Individual Service
       List attached hereto as Exhibit H, on February 18, 2020
   (3) the Non-Opioid Proof of Claim Form, and the General Opioid Proof of Claim Form, each
       customized to include the name and address of the party, to be served via First Class Mail
       on the Master Mailing Non-Individual Service List attached hereto as Exhibit I, on
       February 18, 2020
   (4) the Non-Opioid Proof of Claim Form, and the Governmental Opioid Proof of Claim
       Form, each customized to include the name and address of the party, to be served via
       First Class Mail on the Master Mailing Governmental Service List attached hereto as
       Exhibit J, on February 18, 2020
   (5) the Non-Opioid Proof of Claim Form, customized to include the name and address of the
       party, and the debtor, amount, nature and classification of the schedule claim, the General
       Opioid Proof of Claim Form, and the Personal Injury Proof of Claim Form, each
       customized to include the name and address of the party, to be served via First Class Mail
       on the parties listed on the Schedule DEF Individual Parties Service List attached hereto
       as Exhibit K, on February 14, 2020
   (6) the Non-Opioid Proof of Claim Form, customized to include the name and address of the
       party, and the debtor, amount, nature and classification of the schedule claim, and the
       General Opioid Proof of Claim Form, customized to include the name and address of the
       party, to be served via First Class Mail on the parties listed on the Schedule DEF Non-
       Individual Parties Service List attached hereto as Exhibit L, on February 18, 2020
   (7) the Non-Opioid Proof of Claim Form, customized to include the name and address of the
       party, and the debtor, amount, nature and classification of the schedule claim, and the
       Governmental Opioid Proof of Claim Form, customized to include the name and address
       of the party, to be served via First Class Mail on the parties listed on the Schedule DEF
       Governmental Parties Service List attached hereto as Exhibit M, on February 18, 2020




                                                2
19-23649-rdd   Doc 872   Filed 02/24/20 Entered 02/24/20 19:37:40   Main Document
                                      Pg 3 of 3
